RIGHT OF FIRST OFFER AND LAST LOOK

          THIS RIGHT OF FIRST OFFER AND LAST LOOK (this “Agreement”) is entered
into as of June 29, 2007, by and between XLNT VETERINARY CARE, INC., a Delaware
corporation (“XLNT”) and FIFTH STREET MEZZANINE PARTNERS II, L.P., a Delaware
limited partnership, and its successors and assigns (“Fifth Street”).

RECITALS

          A. Concurrently herewith, XLNT and Fifth Street are entering into a
certain loan arrangement (the “Loan”) evidenced by, among other documents,
instruments and agreements, a certain Credit Agreement and Note.

          B. In consideration of the Loan and for other good and valuable
consideration, XLNT has agreed to grant to Fifth Street, its successors,
transferees and assigns (hereinafter, the “Holder”), a right of first offer and
last look with respect to certain real property to be acquired after the date
hereof by XLNT or its affiliates, subsidiaries, parent entities or their
respective successors, assigns and transferees (the “Owner”), all as further set
forth herein.

          NOW, THEREFORE, incorporating the foregoing recitals, the parties
further agree as follows:

          1. Defined Terms. As used herein, the following terms have the
following meanings:

                    (a) “Better Offer” shall mean such offer has one or more of
the following as compared to the First Offer (as hereinafter defined): (i) a
decrease in the purchase price by more than five percent (5%); (ii) an extension
in the due diligence period or closing date for more than sixty (60) days; (iii)
an increase in the monthly rent charged for the lease back of more than five
percent (5%).

                    (b) “Excluded Property” means any real property currently
owned by XLNT, which real property is listed on Exhibit A hereto.

                    (c) “Property” means any and all real property hereafter
acquired by Owner, directly or indirectly, in fee, as beneficial owner or
contract holder, other than the Excluded Property.

                    (d) “Transfer” shall mean any sale, transfer or disposition
of any Property, including, without limitation, any sale, assignment, lease with
an option to purchase or other transfer or disposition of all or any part of the
Property.

          2. Right of First Offer. Owner hereby grants to Holder a right of
first offer and last look to purchase any and all Property for which Owner
desires to Transfer and then lease back from such buyer (a “Sale/Leaseback”).
Owner shall not Transfer any portion of any Property in connection with a
Sale/Leaseback without first offering to Holder a first offer to acquire the
Property from Owner in order to provide a Sale/Leaseback on the terms and
conditions set forth

-1-

--------------------------------------------------------------------------------



herein. Notwithstanding anything to the contrary contained herein, in the event
Owner desires to dispose of any Property without conducting a Sale/Leaseback
(that is, Owner desires to Transfer the Property and thereafter vacate the
Property), Owner may Transfer such Property without first offering such Property
to Holder (provided, however, nothing herein shall modify any restrictions on
dispositions set forth in any and all loan documents by and between Owner and
Holder, including, without limitation, the loan documents executed in connection
with the Loan).

          3. First Offer. Before Owner Transfers or agrees to Transfer any
Property or portion thereof in connection with a Sale/Leaseback (a “Sale
Property”), Owner shall offer in writing to sell the Sale Property for a
Sale/Leaseback to Holder on terms and conditions substantially identical to
those proposed for the sale of the Sale Property to a prospective purchaser (the
“First Offer”). The First Offer shall, at a minimum, include the following
information: (i) the purchase price proposed for the sale of the Sale Property;
(ii) the method of purchase price payment; (iii) the amount of any earnest money
deposit; (iv) the time and location for the close of escrow; (v) the rent, term,
and other material provisions for the leaseback of the Sale Property to Owner;
and (vi) the other material terms and conditions of the proposed sale of the
Sale Property.

          4. Acceptance or Rejection of First Offer. Holder shall have ten (10)
days from the date of the First Offer to accept the First Offer by delivering to
Owner such acceptance (the “Exercise Notice”) on or before 11:59 P.M. on the
last day of such 10-day period. If Holder delivers a timely Exercise Notice,
then Holder shall have not less than forty-five (45) days to consummate the
purchase of the Sale Property pursuant to the terms and conditions of the First
Offer. If Holder fails to deliver the Exercise Notice on or before the last day
of such 10-day period or otherwise delivers a rejection notice (in either case,
hereinafter, a “Rejection”), then the First Offer shall be deemed to be rejected
and Owner may thereafter attempt to sell such Sale Property to a bona-fide,
third party purchaser at arms length pursuant to the terms and conditions set
forth in the First Offer or on such other terms so long as such other terms are
not a Better Offer. In the event such Sale Property is not sold to such a third
party purchaser within one hundred twenty (120) days after the Holder rejects
such First Offer (or if Owner otherwise desires to change the terms of the First
Offer), Owner must offer such Sale Property again to Holder prior to continuing
to market the Sale Property and the terms of this Agreement with respect to such
Sale Property shall remain in full force and effect notwithstanding Holder’s
delivery of a Rejection.

          5. Last Look/Second Offer. If at any time after Holder delivers a
Rejection with respect to any Sale Property, Owner enters into negotiations with
a third party for the Transfer of such Property and the offer to sell the Sale
Property to such third party is a Better Offer, then Owner shall offer to sell
such Property to Holder on those same terms agreed to by and between Owner and
such third party by giving Holder written notice of the same (the “Second
Offer”). Holder shall have ten (10) days from the date of the Second Offer to
accept the Second Offer by delivering to Owner such acceptance (the “Second
Exercise Notice”) on or before 11:59 P.M. on the last day of such 10-day period.
If Holder fails to deliver the Second Exercise Notice within such 10-day period
or rejects the Second Offer in writing (in either case, hereinafter, a “Second
Rejection”), then Owner shall be free to consummate the transaction with such
identified third party. If Holder delivers a timely Second Exercise Notice, then
Holder shall consummate the transaction with Owner on or before the date for the
close of escrow specified in the Second Offer and pursuant to the terms and
conditions specified in the Second Offer. In the event that

-2-

--------------------------------------------------------------------------------



Holder delivers a Second Rejection with respect to such Sale Property and
thereafter Owner does not consummate the proposed Transfer on substantially the
same terms described in the Second Offer with such identified third party, then
Holder’s right of first offer and first look with respect to such Sale Property
shall continue in full force and effect as if no Rejection or Second Rejection
was given.

          6. Term; Intention to Enter into a Master Lease Arrangement. The term
of this Agreement shall commence on the date hereof and end on December 31,
2007. The parties hereto acknowledge and agree that they shall negotiate in good
faith during the term of this Agreement toward the execution of a mutually
acceptable master sale/leaseback agreement.

          7. Ownership of Properties; Joinder. Owner hereby represents and
warrants to Holder that XLNT is the fee owner of each of the properties listed
on Exhibit A hereto. In the event that title to any Property acquired by Owner
is not taken in the name of XLNT, such other Owner shall join this Agreement and
execute a joinder agreement in form and substance reasonably satisfactory to
Holder.

          8. Notices. Notices given under this Agreement shall be in writing and
shall either be served personally or delivered by reputable overnight courier
(i.e., FedEx). Notices may also effectively be given by facsimile, and such
notices shall be deemed received upon sender’s receipt of a computer generated
confirmation of successful transmission, provided a complete copy of any notice
so transmitted shall also be sent by one of the other approved methods stated
above. Notices delivered by courier shall be deemed received at the earlier of
actual receipt or twenty-four (24) hours after deposit with a reputable
overnight courier service. Notices shall be directed to the parties and
addresses below, provided that a party hereto may change his address for notice
by giving written notice to the other party in accordance with this Section:

 

 

 

 

If to any Owner:

XLNT Veterinary Care, Inc.

 

 

560 South Winchester Boulevard, Suite 500

 

 

San Jose, CA 95128

 

 

Attn: Robert Wallace, Chairman & CEO

 

 

Fax: (408) 236-7421

 

 

 

 

If to Holder:

c/o Fifth Street Capital, LLC

 

 

White Plains Plaza

 

 

445 Hamilton Avenue, Suite 1103

 

 

White Plains, NY 10601

 

 

Attn: General Counsel

 

 

Fax: (914) 328-4214

          9. Enforcement. Any Transfer or attempted Transfer not in conformity
with the provisions of this Agreement shall be null and void as against Holder
and Holder shall also have all other remedies available to Holder in law or in
equity including, without limitation, at its option, injunctive relief against
such Transfer or attempted Transfer.

          10. Successors and Assigns. The rights and obligations of Owner and
Holder under this Agreement shall inure to the benefit of, and bind, their
respective successors and assigns.

-3-

--------------------------------------------------------------------------------



          11. Time of Essence. Time is of the essence of each and all of the
agreements, covenants and conditions of this Agreement.

          12. Attorneys’ Fees. In the event of any litigation between the
parties arising out of the subject matter of this Agreement, the prevailing
party in such litigation shall be entitled to recover from the other party its
reasonable attorneys’ fees and costs (including expert witness fees and costs of
appeal, if any).

          13. Entire Agreement; Modification. This Agreement constitutes the
entire agreement between Owner and Holder with respect to the subject matter
hereof and supersedes all prior offers and negotiations, oral and written. This
Agreement may not be amended or modified in any respect whatsoever except by an
instrument in writing signed by Owner and Holder.

          14. Counterparts. This Agreement may be executed in counterparts
which, when taken together, shall constitute a fully executed original.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

-4-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Owner and Holder have executed this Agreement as
of the date first above written.

 

 

 

 

OWNER:

 

 

 

XLNT VETERINARY CARE, INC.,

 

a Delaware corporation


 

 

 

 

  By: 

 

 

 

 

 

 

 

 

Name: 

 

 

 

 

 

 

 

 

Title: 

 

 

 

 

 

 


 

 

 

 

 

HOLDER:

 

 

 

 

FIFTH STREET MEZZANINE PARTNERS II, L.P.,

 

a Delaware limited partnership

 

 

 

 

By: 

Fifth Street Mezzanine Partners II GP, LLC,

 

 

a Delaware limited liability company,

 

 

its general partner

 

 

 

 

 

By: 

 

 

 

 

 

 

 

Name: Bernard D. Berman

 

 

Title:   Executive Vice President and Secretary

-5-

--------------------------------------------------------------------------------



EXHIBIT A

Currently Owned Properties/Excluded Properties

 

Stanford Pet Clinic

 

4111 El Camino Real

 

Palo Alto, California 94306

 

High Dessert Animal Hospital of 29 Palms

 

70513 29 Palm Highway

 

29 Palms, California 92277

 

High Dessert Animal Hospital of Yucca Valley

 

57185 29 Palm Highway

 

Yucca Valley, California 92284

 

(2 adjacent parcels)

 

Thousand Palms Hospital

 

30-695 Hill Street

 

Thousand Palms, California


--------------------------------------------------------------------------------